ON rehearing.
(August 22, 1892.)
Conaway, J.
All the points raised in the petition for rehearing were thoroughly discussed by counsel and decided by this court on the original hearing. The title to and right of possession in the realty in controversy were directly in issue, and were adjudicated, in the former action of Culver v. Graham, (Wyo.) 21 Pac. Rep.694.1 This suit is a persistent attempt, on various ingenious pretexts, to ignore that adjudication, and to relitigate the title to the property and the right of possession.
Motion for rehearing denied.
Groesbeok, C. J., and Merrei.l, J., concur.

 Ante, 211.